Exhibit 10.1

 

SECURED DEMAND PROMISSORY NOTE

 

THIS SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS,
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND REGISTRATION
OR QUALIFICATION UNDER ALL APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO
EXEMPTIONS THEREFROM.

 

Boston, MA

May 7, 2012

 

FOR VALUE RECEIVED, the undersigned, LUCID, INC., a New York corporation (the
“Borrower”), hereby promises to pay, on demand, to NORTHEAST LCD CAPITAL, LLC
(“NE”), at such place or places as may be specified by NE, in legal tender of
the United States of America, the aggregate unpaid principal amount of TWO
MILLION THREE HUNDRED FORTY THOUSAND SEVEN HUNDRED NINETY TWO DOLLARS and
EIGHTY-FIVE CENTS($2,340,792.85), or such lesser amount as shall then equal the
outstanding principal amount hereunder (the “Principal Amount”), together with
interest on the unpaid principal balance to accrue at the Applicable Rate,
computed on the basis of the actual number of days elapsed and a year of 365
days, from the date of this Note until the Principal Amount and all interest
accrued thereon and all other amounts owed hereunder are paid.  The unpaid
Principal Amount, together with any then unpaid accrued interest and all other
amounts owed hereunder (the “Outstanding Balance”), shall be due and payable on
written demand of NE at any time after the date hereof.

 

1.                                      Payment of Principal and Interest. 
Subject to Section 5 below, this Note will bear simple interest on the amount of
the unpaid principal balance from the date hereof until paid in full at an
interest rate of 7%, per annum (the “Applicable Rate”).

 

1.1.                            Application of Payments.  Any payment of this
Note shall be deemed to be applied first to the payment of accrued interest and
then to the repayment of the Principal Amount.

 

1.2.                            Prepayment.  The Borrower may prepay this Note
in whole or in part at any time, without premium or penalty.

 

2.                                      Security Interest.

 

2.1.                            Grant of Security Interest Pursuant to Security
Agreement.  Pursuant to that certain Security Agreement dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time the “Security Agreement”) and executed by and among the
Borrower and NE, the Borrower has granted a security interest in the Collateral
(as defined therein) to NE as security for the full and punctual payment of
principal and interest when due and payable hereunder (whether upon demand, or
otherwise), and any other amounts owing hereunder.

 

2.2.                            Protective Action.  The Borrower will defend
NE’s right, title and interest in and to the Collateral against the claims and
demands of all other persons.

 

2.3.                            Events of Default.  The failure by the Borrower
to pay any principal, interest or other amount due under this Note on or before
the date the same is due shall be an “Event of Default” for all purposes of this
Note.  Upon the occurrence of an Event of Default and so long as such Event of
Default shall be continuing, NE may exercise any rights or remedies available to
it under the terms of this Note, the Security Agreement, the Maine Uniform
Commercial Code and at common law.

 

2.4.                            Rights and Remedies of NE in an Event of
Default.  NE shall have and may exercise any and all rights and remedies
afforded to a secured party under the Uniform Commercial Code in effect in the
State of

 

--------------------------------------------------------------------------------


 

Maine and shall have the right to retain the Collateral in partial or full
satisfaction of the Borrower’s obligations under this Note in accordance with
the provisions of, and to the extent permitted under, the Maine Uniform
Commercial Code.  With respect to the preceding sentence, NE shall, in its sole
discretion, to the extent permitted under the Maine Uniform Commercial Code,
determine the order in which all or any portion of the assets comprising the
Collateral shall be applied in satisfaction of the Borrower’s obligations under
this Note.  The remedies of NE as provided herein, or any one or more of them,
in law or at equity, shall be cumulative and concurrent, and may be pursued
singularly, successively or together at NE’s sole discretion, and may be
exercised as often as occasion therefor shall occur.

 

2.5.                            Annulment of Event of Default.  An Event of
Default shall not be deemed to be in existence or to be continuing for any
purpose under this Note if NE shall have waived such Event of Default in writing
or stated in writing that the same has been cured to its reasonable
satisfaction, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any rights of NE upon the occurrence thereof.

 

2.6.                            Borrower Waivers.  The Borrower, and all
endorsers, sureties, guarantors and accommodation parties of this Note, and all
other persons liable or to become liable for all or any part of the indebtedness
evidenced hereby, hereby waive, jointly and severally, to the extent not
prohibited by applicable law (i) all presentments, demands for performance,
notices of nonperformance (except to the extent required by the provisions
hereof), protests, notices of protest and notices of dishonor, (ii) any
requirement of diligence or promptness on the part of NE in the enforcement of
its rights under the provisions of this Note, (iii) any and all notices of every
kind and description which may be required to be given by any statute or rule of
law and (iv) any defense of any kind (other than payment) which it may not or
hereafter have with respect to its liability under this Note.

 

2.7.                            Course of Dealing.  No course of dealing between
the Borrower and NE shall operate as a waiver of any of the rights under this
Note.  No delay or omission on the part of NE in exercising any right under this
Note shall operate as a waiver of such right or any other right hereunder.  A
waiver on any one occasion shall not be construed as a bar to or waiver of any
right or remedy on any future occasion.  No waiver or consent shall be binding
unless it is in writing and signed by NE.

 

3.                                      Further Assurances.  The Borrower agrees
that at any time and from time to time upon the written request of NE, the
Borrower will execute and deliver such further documents and do or cause to be
done such further acts and things as NE may reasonably request in order to
effect the purposes of this Note.

 

4.                                      Notice.  Any notices, demands or other
communications provided for hereunder shall be in writing and (i) delivered or
served in person, (ii) sent by facsimile or e-mail or (iii) sent by a
nationally-recognized overnight mail carrier (e.g., FedEx) addressed as follows:

 

(a)                                 If to the Borrower:

 

Lucid, Inc.

95 Methodist Hill Drive, Suite 500

Rochester, NY 14623

Attn: Martin J. Joyce

Fax:                       (585) 239-9806

Email: mjoyce@lucid-tech.com

 

with a copy to:

 

Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109
Attn:                    Mark D. Smith
Fax:                       (617) 523-1231
Email:            marksmith@goodwinprocter.com

 

2

--------------------------------------------------------------------------------


 

(b)                                 If to NE:

 

Northeast LCD Capital, LLC

c/o Wesley Crowell

Bergen & Parkinson, LLC

62 Portland Rd., Suite 25

Kennebunk, ME 04043

 

or to such other address and attention as any of the above shall notify the
others in writing in accordance with this Section 4.  Any notice, demand or
other communication given by either party shall be deemed to have been rendered
or given when the same is delivered to the other party if in person or upon
mailing if sent by registered or certified mail or nationally-recognized
overnight mail carrier or upon faxing if sent by facsimile.  Any notice or other
communication given by the Borrower shall be deemed to have been given upon
receipt of the same by NE.

 

5.                                      Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the Applicable
Rate, together with all fees, charges and other amounts which are treated as
interest on this Note under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by NE in accordance with applicable law,
the Applicable Rate hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of this Note but
were not payable as a result of the operation of this Section 5 shall be
cumulated and the interest and Charges payable to NE in respect of other periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon shall have been received by NE.

 

6.                                      Lost, Stolen, Destroyed or Mutilated
Note.  Upon presentation of evidence to the Borrower of the loss, theft,
destruction or mutilation of this Note and of indemnity arrangements reasonably
satisfactory to the Borrower from or on behalf of NE, and upon surrender or
cancellation of this Note if mutilated, the Borrower shall make and deliver a
new Note of like tenor in lieu of such lost, stolen, destroyed or mutilated
Note.

 

7.                                      Amendment.  No modification, rescission,
waiver, forbearance, release or amendment of any provision of this Note shall be
made, except by a written agreement duly executed by the Borrower and NE.

 

8.                                      Successors and Assigns.  This Note shall
be binding upon the Borrower and its permitted successors and assigns and shall
inure to the benefit of NE and its successors, assigns, heirs, executors,
administrators and/or estate.  The Borrower shall not assign or otherwise
transfer this Note without the prior written consent of NE, which consent which
may be not be unreasonably withheld or delayed by NE.  Prior to the occurrence
and continuance of an Event of Default, NE has the right, with the prior written
consent of Borrower, to assign or otherwise transfer this Note without the
consent of the Borrower.

 

9.                                      Costs and Expenses.  The Borrower shall
pay reasonable, documented, out-of-pocket costs and expenses of collection,
including, without limitation, reasonable, documented attorneys’ fees and
disbursements in the event that any action, suit or proceeding is brought by NE
to collect this Note.

 

10.                               Governing Law.  This Note shall be governed by
the laws of the State of Maine, exclusive of its conflicts of laws principles.

 

11.                               Consent to Jurisdiction.  The Borrower hereby
submits to personal jurisdiction in the Commonwealth of Massachusetts, consents
to the non exclusive jurisdiction of any competent state or federal district
court sitting in Boston, Massachusetts, and waives any and all rights to raise
lack of personal jurisdiction as a defense in any action, suit or proceeding in
connection with this Note or any related matter.

 

3

--------------------------------------------------------------------------------


 

12.                               Waiver of Jury Trial. THE PARTIES HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
OF THEM AGAINST THE OTHER IN ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS NOTE.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS NOTE, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS,
TORT CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, SUPPLEMENTS OR OTHER
MODIFICATIONS TO THIS NOTE OR TO ANY OTHER DOCUMENT OR AGREEMENT RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

 

13.                               Headings.  The headings contained in this Note
are for reference purposes only and shall not affect in any way the meaning or
interpretation of the provisions hereof.

 

14.                               Severability.  The terms and provisions of
this Note are severable, and if any term or provision shall be determined to be
superseded, illegal, invalid or otherwise unenforceable in whole or in part
pursuant to applicable law by a governmental authority having jurisdiction, such
determination shall not in any manner impair or otherwise affect the validity,
legality or enforceability of that term or provision in any other jurisdiction
or any of the remaining terms and provisions of this Note in any jurisdiction.

 

[The remainder of this page is intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first above written.

 

 

LUCID, INC.

 

 

 

 

 

 

 

By:

/s/ Martin J. Joyce

 

 

Name:

Martin J. Joyce

 

 

Title:

Chief Financial Oficer

 

--------------------------------------------------------------------------------